In an action for judgment declaring that defendant’s service classifications in its filed tariff schedule or rate schedule are discriminatory, violative of the Public Service Law, the common law and the Constitutions of the United States and the State of New York, judgment dismissing the complaint unanimously affirmed, with $10 costs and disbursements. In our opinion the issues presented must he passed upon by the Public Service Commission in the first instance and not by the courts. (Matter of Leitner v. New York Telephone Co., 277 N. Y. 180; Purcell v. New York Central R. R. Co., 268 N. Y. 164; Murray v. New York Telephone Co., 170 App. Div. 17, affd. 226 N. Y. 590; United States Light & Heat Corp. v. Niagara Falls G. & E. L. Co., 47 F. 2d 567; People ex rel. Pub. Service Comm. v. New York Telephone Co., 262 App. Div. 440, affd. 287 N. Y. 803; Pennsylvania R. R. Co. v. Puritan Goal Min. Co., 237 U. S. 121, 131.) Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ. [190 Mise. 174.] [See post, p. 973.]